941 So.2d 1198 (2006)
Thomas J. MORGAN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-4448.
District Court of Appeal of Florida, Fourth District.
November 8, 2006.
Thomas J. Morgan, South Bay, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Melanie Dale Surber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Thomas Morgan seeks review of an order that denied his motion for postconviction relief. See Fla. R.Crim. P. 3.850. We affirm the trial court's denial of relief as to the eight points presented, but write to certify conflict associated with one claim.
In his fourth point, Morgan alleges ineffective assistance of trial counsel regarding counsel's advice that Morgan reject a favorable plea offer. Morgan alleges that counsel assured him a win at trial, or at worst, a conviction for a reduced offense. This court affirmed the summary denial of a similar claim in Gonzales v. State, 691 So.2d 602 (Fla. 4th DCA), rev. denied, 700 So.2d 685 (Fla.1997). We certify conflict with the Third District's decisions in Gomez v. State, 832 So.2d 793 (Fla. 3d DCA *1199 2002), and Sharpe v. State, 861 So.2d 483 (Fla. 3d DCA 2003), on this point.
Affirmed.
GUNTHER, WARNER and HAZOURI, JJ., concur.